 

Exhibit 10.9

 

DIRECTOR AGREEMENT

 

This DIRECTOR AGREEMENT is made as of this ___ day of May, 2015 (the
“Agreement”), by and between Rowl, Inc., a Nevada corporation (the “Company”)
and Will Glaser (the “Director”).

 

WHEREAS, the Company appointed the Director as a member of the Board of
Directors (the “Board”) on May 11, 2015 and desires to enter into an agreement
with the Director with respect to such appointment; and

 

WHEREAS, the Director wishes to accept such appointment and serve the Company on
the terms set forth herein, and in accordance with, the provisions of this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties hereto agree as follows:

 

1.          Position. Subject to the terms and provisions of this Agreement, the
Company shall cause the Director to be appointed as a member of the Board to
fill a directorship and the Director hereby agrees to serve the Company in that
position upon the terms and conditions hereinafter set forth, provided, however,
that the Director’s continued service on the Board after the initial term on the
Board shall be subject to any necessary approval by the Company’s stockholders.

 

2.          Duties. During the Directorship Term (as defined in Section 5
hereof), the Director shall serve as a member of the Board, and the Director
shall perform services as is consistent with Director’s position with the
Company, as required and authorized by the By-Laws and Articles of Incorporation
of the Company, as amended, and in accordance with high professional and ethical
standards and all applicable laws and rules and regulations pertaining to the
Director’s performance hereunder, including without limitation, laws, rules and
regulations relating to a public company.

 

The Director will use his/her best efforts to promote the interests of the
Company. The Company recognizes that the Director (i) is or may become a
full-time employee of another entity and that his/her responsibilities to such
entity must have priority and (ii) sits or may sit on the Board of Directors of
other entities. Notwithstanding same, the Director will use reasonable business
efforts to coordinate his/her respective commitments so as to fulfill his/her
obligations to the Company and, in any event, will fulfill his/her legal
obligations as a Director. Other than as set forth above, the Director shall
not, without the prior notification to the Board, engage in any other business
activity which could materially interfere with the performance of his/her
duties, services and responsibilities hereunder or which is in violation of the
policies established from time to time by the Company, provided that the
foregoing shall in no way limit his/her activities on behalf of (i) his/her
current employer and its affiliates or (ii) the Board of Directors of those
entities on which he/she sits. At such time as the Board receives such
notification, the Board may require the resignation of the Director if it
determines that such business activity does in fact materially interfere with
the performance of the Director’s duties, services and responsibilities
hereunder.

 

The Director’s status during the Directorship Term shall be that of an
independent contractor and not, for any purpose, that of an employee or agent
with authority to bind the Company in any respect.

 

3.          Board Committees; Meetings. The Director hereby agrees to serve on
or head a Committee of the Board at the Company’s discretion and to perform all
of the duties, services and responsibilities necessary thereunder. The Director
herby agrees to attend all board meetings, either in-person or remotely, at
least quarterly.

 

4.          Monetary Remuneration. Section 4 represents the exclusive
compensation and benefits that the Director is entitled to for the services
rendered hereunder. All payments and other consideration made or provided to the
Director under Section 4 shall be made or provided without withholding or
deduction of any kind and the Director shall assume sole responsibility for
discharging all tax or other obligations associated therewith.

 

 

 

 

(a) Common Stock Options. Subject to the Company Board’s approval, the Company
shall issue to the Director a total of 2 million common stock options
exercisable at $0.40 per share that will vest in equal amounts on a quarterly
basis over 3 years for the Director’s services rendered hereunder for the
Company. In order for all options to fully vest, the Director will need to be
reelected to the Board for 3 terms of 1 year each and fulfill each term.

 

(b) Expense Reimbursements. During the Directorship Term, the Company shall
reimburse the Director for all reasonable out-of-pocket travel expenses incurred
by the Director in attending any in-person meetings, provided that the Director
complies with the generally applicable policies, practices and procedures of the
Company for submission of expense reports, receipts or similar documentation of
such expenses.

 

5.          Directorship Term. The “Directorship Term”, as used in this
Agreement, shall mean the period commencing on the date hereof and terminating
on the earliest of the following to occur:

 

(a) one (1) year from the date hereof;

 

(b) the death of the Director (“Death”);

 

(c) the disability of the Director during the Directorship Term; For purposes of
this Agreement, “Disability” shall mean a determination by the Company in
accordance with applicable law that due to a physical or mental injury,
infirmity or incapacity, the Director is unable to perform the essential
functions of his/her job with or without accommodation for 60 days (whether or
not consecutive) during any 12-month period;

 

(d) the termination of the Director from the position of member of the Board by
the Director’s resignation;

 

(e) the removal of the Director from the Board by the shareholders of the
Company;

 

(f) the resignation by the Director from the Board if after the date hereof, the
Chief Executive Officer of his/her current employer determines that the
Director’s continued service on the Board conflicts with his/her fiduciary
obligations to his/her current employer (a “Fiduciary Resignation”); and

 

(g) the resignation by the Director from the Board if the Board or the Chief
Executive Officer of his/her current employer requires the Director to resign
and such resignation is not a Fiduciary Resignation.

 

6.          Director’s Representation and Acknowledgment. The Director
represents to the Company that his/her execution and performance of this
Agreement shall not be in violation of any agreement or obligation (whether or
not written) that he/she may have with or to any person or entity, including
without limitation, any prior employer. The Director hereby acknowledges and
agrees that this Agreement (and any other agreement or obligation referred to
herein) shall be an obligation solely of the Company, and the Director shall
have no recourse whatsoever against any stockholder of the Company or any of
their respective affiliates with regard to this Agreement.

 

7.          Director Covenants.

 

(a) Unauthorized Disclosure. The Director agrees and understands that in the
Director’s position with the Company, the Director has been and will be exposed
to and receive nonpublic information and information relating to the
confidential affairs of the Company and its affiliates (the “Protected
Information”), including but not limited to technical information, business and
marketing plans, strategies, customer information, other information concerning
the Company’s products, promotions, development, financing, expansion plans,
business policies and practices, and other forms of information considered by
the Company to be nonpublic, confidential and in the nature of trade secrets.
The Director agrees that any Protected Information shall be used only in
furtherance of the performance of the Director’s position with the Company and
in the best interest of the Company. The Director agrees that during the
Directorship Term and thereafter, the Director will keep such information
confidential and will not disclose such information, either directly or
indirectly, to any third person or entity without the prior written consent of
the Company; provided, however, that (i) the Director shall have no such
obligation to the extent such information is or becomes publicly known or
generally known in the Company’s industry other than as a result of the
Director’s breach of his/her obligations hereunder and (ii) the Director may
after airing prior notice to the Company to the extent practicable under the
circumstances disclose such information to the extent required by applicable
laws or governmental regulations or judicial or regulatory process. This
confidentiality covenant has no temporal, geographical or territorial
restriction. Upon termination of the Directorship Term, the Director will
promptly return to the Company all property, keys, notes, memoranda, writings,
lists, files, reports, customer lists, correspondence, tapes, disks, cards,
surveys, maps, logs, machines, technical data or any other tangible product or
document which has been produced by, received by or otherwise submitted to the
Director in the course or otherwise as a result of the Director’s position with
the Company during or prior to the Directorship Term, provided that, the Company
shall retain such materials and make them available to the Director if requested
by him/her in connection with any litigation against the Director under
circumstances in which (i) the Director demonstrates to the reasonable
satisfaction of the Company that the materials are necessary to his/her defense
in the litigation, and (ii) the confidentiality of the materials is preserved to
the reasonable satisfaction of the Company.

 

 

 

 

(b) Non-Solicitation. During the Directorship Term and for a period of three (3)
years thereafter, the Director shall not interfere with the Company’s
relationship with, or endeavor to entice away from the Company, any person who,
on the date of the termination of the Directorship Term, was an employee or
customer of the Company or otherwise had a material business relationship with
the Company.

 

(c) Remedies. The Director agrees that any breach of the terms of this Section 7
would result in irreparable injury and damage to the Company for which the
Company would have no adequate remedy at law; the Director therefore also agrees
that in the event of said breach or any threat of breach, the Company shall be
entitled to an immediate injunction and restraining order to prevent such breach
and/or threatened breach and/or continued breach by the Director and/or any and
all entities acting for and/or with the Director, without having to prove
damages, in addition to any other remedies to which the Company may be entitled
at law or in equity. The terms of this paragraph shall not prevent the Company
from pursuing any other available remedies for any breach or threatened breach
hereof, including but not limited to the recovery of damages from the Director.
The Director acknowledges that the Company would not have entered into this
Agreement had the Director not agreed to the provisions of this Section

 

7.          The provisions of this Section 7 shall survive any termination of
the Directorship Term, and the existence of any claim or cause of action by the
Director against the Company, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by the Company of the
covenants and agreements of this Section 7.

 

8.          Indemnification. The Company agrees to cover the Director under any
directors and officers’ liability insurance obtained by the Company. In addition
to and without limiting any other right or remedy available to the Director, the
Company agrees to indemnify and hold Director harmless to the fullest extent
authorized in the Company’s Certificate of Incorporation, as amended, bylaws,
and applicable law, from and against any and all losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses and
disbursements, and any and all actions, suits, proceedings and investigations in
respect thereof and any and all legal and other costs, expenses and
disbursements in giving testimony or furnishing documents in response to a
subpoena or otherwise (including, without limitation, the costs, expenses and
disbursements, as and when incurred, of investigating, preparing, pursing or
defending any such action, suit, proceeding or investigation (whether or not in
connection with litigation in which any the Director is a party)) (collectively,
“Losses”), directly or indirectly, caused by, relating to, based upon, arising
out of, or in connection with, Director’s performance of his/her activities as a
Director of the Company, including, without limitation, any act or omission by
Director in connection with its acceptance of or the performance or
non-performance of its obligations under this Agreement between the Company and
the Director to which these indemnification provisions are attached and form a
part, except to the extent that any such Losses are found in a final judgment by
a court of competent jurisdiction (not subject to further appeal) to have
resulted primarily and directly from the gross negligence, fraud or willful
misconduct of the Director seeking indemnification hereunder.

 

9.          Non-Waiver of Rights. The failure to enforce at any time the
provisions of this Agreement or to require at any time performance by the other
party of any of the provisions hereof shall in no way be construed to be a
waiver of such provisions or to affect either the validity of this Agreement or
any part hereof, or the right of either party to enforce each and every
provision in accordance with its terms. No waiver by either party hereto of any
breach by the other party hereto of any provision of this Agreement to be
performed by such other party shall be deemed a waiver of similar or dissimilar
provisions at that time or at any prior or subsequent time.

 

10.         Notices. Every notice relating to this Agreement shall be in writing
and shall be given by personal delivery or by registered or certified mail,
postage prepaid, return receipt requested; to:

 

 

 

 

If to the Company:

 

Bill Glaser, President

Rowl, Inc.

9595 Wilshire Blvd, Suite 900

Beverly Hills, CA 90212



 

If to the Director:

 

Will Glaser

 

 

Either of the parties hereto may change their address for purposes of notice
hereunder by giving notice in writing to such other party pursuant to this
Section 10.

 

11.          Binding Effect/Assignment. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective heirs,
executors, personal representatives, estates, successors (including, without
limitation, by way of merger) and assigns. Notwithstanding the provisions of the
immediately preceding sentence, the Director shall not assign all or any portion
of this Agreement without the prior written consent of the Company.

 

12.          Entire Agreement. This Agreement (together with the other
agreements referred to herein) sets forth the entire understanding of the
parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, between them as to such subject matter.

 

13.          Severability. If any court of competent jurisdiction determines
that any provisions set forth in this Agreement, including Section 7, are held
to be invalid, unreasonable, arbitrary or against public policy, then such
portion of such provisions shall be enforceable respect to the maximum duration,
scope and territory as the court determines to be reasonable, and all other
provisions of this Agreement shall remain unaffected.

 

14.          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without reference
to the principles of conflict of laws. All actions and proceedings arising out
of or relating to this Agreement shall be heard and determined in any California
state or federal court and the parties hereto hereby consent to the jurisdiction
of such courts in any such action or proceeding; provided, however, that neither
party shall commence any such action or proceeding unless prior thereto the
parties have in good faith attempted to resolve the claim, dispute or cause of
action which is the subject of such action or proceeding through mediation by an
independent third party.

 

15.          Legal Fees. The parties hereto agree that the non-prevailing party
in any dispute, claim, action or proceeding between the parties hereto arising
out of or relating to the terms and conditions of this Agreement or any
provision thereof (a “Dispute”), shall reimburse the prevailing party for
reasonable attorney’s fees and expenses incurred by the prevailing party in
connection with such Dispute.

 

16.          Modifications. Neither this Agreement nor any provision hereof may
be modified, altered, amended or waived except by an instrument in writing duly
signed by the party to be charged.

 

17.          Tense and Headings. Whenever any words used herein are in the
singular form, they shall be construed as though they were also used in the
plural form in all cases where they would so apply. The headings contained
herein are solely for the purposes of reference. are not part of this Agreement
and shall not in any way affect the meaning or interpretation of this Agreement.

 

 

 

 

18.          Counterparts. This Agreement may be executed in counterparts
(including facsimile and .pdf counterparts), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

[-Remainder of this Page Intentionally Left Blank-]

 

IN WITNESS WHEREOF, the Company has caused this Director Agreement to be
executed by authority of its Board of Directors, and the Director has hereunto
set his/her hand, on the day and year first above written.

 

  ROWL, INC.       By: /s. Bill Glaser     Name: Bill Glaser Title: President  
    DIRECTOR       /s/ Will Glaser   Name: Will Glaser   5/11/2015

 

[-Signature Page to Director Agreement-]

 

 

 